Examiner’s Comment
Allowable Subject Matter
Claims 1-2, 4-12, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art fails to teach or disclose a DC-DC power converter having an input configured to receive an input voltage from a source and an output configured to deliver an output voltage to a load, the power converter comprising: that the main switching device, the inductance, and the magnetic energy storage element form a series path from the input to the output; the synchronous rectifier switching device has a first terminal coupled to a junction between the inductance and the magnetic energy storage element; and the auxiliary switching device and capacitor are coupled in series between a junction of the main switch and the inductance and a second terminal of the synchronous rectifier switch, in combination with all the limitations set forth in claim 1. 	Regarding claim 12, the prior art fails to teach or disclose a two-pulse control method for a DC-DC power converter, the method comprising: responsive to a current through the inductance reaching zero, turning off the auxiliary switching device, ending a first pulse, thereby transferring energy stored in the inductance of the resonant circuit to a capacitor of the resonant circuit, and turning the auxiliary switching device back on, beginning a second pulse, thereby transferring energy stored in the capacitor of the resonant circuit back to the inductance, in combination with all the limitations set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838